DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
This communication is in response to the amendment filed 4/4/22.  Claims 1 and 12 have been amended.  Claims 2, 13, and 22-51 are cancelled.  Claims 52 and 53 are newly added. Claims 1, 3-12, 14-21, 52, and 53 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-12, 14-21, 52, and 53 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1, 3-12, 14-21, 52, and 53 are directed to a method (i.e., a process). Accordingly, claims 1, 3-12, 14-21, 52, and 53 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 12 includes limitations that recite at least one abstract idea.  Specifically, independent claim 12 recites:
12. A computer-implemented method for calibrating user responses to questions relating to dietary consumption, exercise, health condition, or mental condition, comprising: (a) presenting on a health diagnostic device, with the aid of a computer system and an interactive display operatively coupled to the computer system, a query to a user, said query relating to said user's dietary consumption, exercise, health condition or mental condition, wherein the health diagnostic device comprises a touch screen display a cytometer, and analyzes a biological sample from the user;Preliminary Amendment Application No: 16/989,011 -4- (b) receiving, with the aid of said computer system and interactive display, a response to said query from said user; and (c) interpreting, with the aid of said computer system, said response based on a calibration matrix having a set of reference information, said reference information generated with the aid of a pictorial depiction of portion size of said dietary consumption, exertion level of said exercise, existing state of said health condition or existing state of said mental condition.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because analyzing a sample, responding to a presented query and interpreting the response amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claim 12 and similar independent claim 1, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a device, computer system, interactive display, touch screen display, display screen, and computer processor used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the device, computer system, interactive display, touch screen display, display screen, and computer processor are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of presenting information, receiving information, analyzing information and interpreting information) such that it amounts no more than mere instructions to apply the exception using generic computer components. The claims also recite the additional limitation of a diagnostic device comprising a cytometer that analyzes a sample.  Such step would be routinely used by those of ordinary skill in the art and are well-understood, routine and conventional activities specified at a high level of generality. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). Their collective functions merely provide conventional computer implementation. 
Claims 3-11, 14-21, 52, and 53 are ultimately dependent from Claim(s) 1 and 12 and include all the limitations of Claim(s) 1 and 12. Therefore, claim(s) 3-11, 14-21, 52, and 53 recite the same abstract idea. Claims 3-11, 14-21, 52, and 53 describe further limitations regarding obtaining information, the reference information, interpreting the response, the display, the query, calibration matrix, processing, and a menu screen. These are all just further describing the abstract idea recited in claims 1 and 12, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 12 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitation directed to a diagnostic device comprising a cytometer analyzing a biological sample from the user, the Examiner submits that such step is not unconventional as it merely consists of laboratory techniques (e.g., Determining the level of a biomarker in blood by any means, Detecting DNA or enzymes in a sample, etc.) that are well-understood, routine, conventional activity in the life science arts because they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1, 3-12, 14-21, 52, and 53 are ineligible under 35 USC §101.


Claim Objections
Claim 12 is objected to because of the following informalities:  insert a comma between “display” and “a cytometer” at line 7.  Appropriate correction is required.
Claims 52 and 53 are objected to because of the following informalities:  change the semicolon to a period at the end of the claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 52 and 53 recite the limitation "the processing of the sample in the health diagnostic device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-12, 14-21, 52, and 53 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baarman et al. (US 2012/0179665 A1) in view of Goebel et al. (US 2008/0215297 A1).
(A) Referring to claim 1, Baarman discloses a computer-implemented method for calibrating user responses to questions relating to dietary consumption, exercise, health condition, or mental condition, comprising (abstract of Baarman):
(a) presenting, on a health diagnostic device, with the aid of a computer system and an interactive display operatively coupled to the computer system, a query to a user, said query relating to said user's dietary consumption, exercise, health condition or mental condition (Figures 1 & 5, para. 45, 52, and 72 of Baarman; information may be directly added to the personal health profile via the input into the health monitoring system. Information can be manually entered by the user. For example a user may use a scale to weigh themselves and enter their weight manually into the system with a keypad. Information can also be obtained from a sensor that is part of the health monitoring system.), wherein the health diagnostic device comprises a display screen (Fig. 1, para. 3, 4, 34, 38, and 85 of Baarman; a health monitoring system includes an intake tracker for recording consumed products, an output tracker for recording activities, and a personal monitor for monitoring one or more personal characteristics. Some personal characteristics that can be monitored include energy expended, respiration, heart rate, sleep state, and body temperature. The health monitoring system can include a recommender for analyzing the recorded consumed products, the recorded activities, and the personal characteristics and in response, provide a health assessment or recommendation. The health monitoring system can include a caloric sensor and a body mass index sensor for increasing the resolution of the personal characteristic data.);
(b) receiving, with the aid of said computer system and interactive display, a response to said query from said user (para. 37-39 and 79 of Baarman; The information stored in this profile can be utilized by the health monitoring system in conjunction with the intake tracker and output tracker in order to provide health assessments and recommendations.); and
(c) interpreting, with the aid of a computer processor, said response based on a set of reference information, wherein said set of reference information comprises a pictorial depiction of portion size of said dietary consumption, exertion level of said exercise, existing state of said health condition or existing state of said mental condition (para. 41 and 79-82 of Baarman; The recommender 108 can work in conjunction with the intake monitor, output monitor, and personal monitor to monitor weight, food intake, nutrition, portions, food types and activity. Utilizing all of this information, the recommender can also help to recommend food proportions. For example, in order for a user to maintain a goal or hit a target the recommender may suggest eating a certain percentage of a certain food item or a certain percentage of a meal. This recommendation can be provided in text or audio to the user. In addition, the recommendation may be shown using a visual augmented reality overlay. For example, where the portions of the food shown in the camera are highlighted in a certain color if they should be eaten and highlighted in a different color if they should not be example.).
Baarman does not disclose that the device comprises a cytometer and analyzes a biological sample from the user.
Goebel discloses that the device comprises a cytometer and analyzes a biological sample from the user (para. 21-26 of Goebel; the first step of `running the sample and saving all collected data` (102) includes the collection (i.e., acquisition) and electronic storage of the full dynamic range of input signals (in raw, unmodified format) from a flow cytometer sample with the aggregate particle events recorded with annotation such that they can be identified and/or culled from the other event data for the purposes of analysis and display.).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Goebel within Baarman.  The motivation for doing so would have been to facilitate real-time comparison between the raw and modified data on a single, unique sample run (para. 20 of Goebel).
(B) Referring to claim 3, Baarman discloses wherein said reference information is obtained by providing to said user a choice of at least two pictorial elements, wherein said pictorial elements depict the portion size, the exertion level, the existing state of said health condition, or the existing state of said mental condition (Figures 3 and 17 and paragraphs 85 & 68 of Baarman).
(C) Referring to claim 4, Baarman discloses wherein said reference information is utilized to yield a calibration matrix to calibrate said user's response to said query  (Figures 3 and 17 and paragraphs 85 & 68 of Baarman).
(D) Referring to claim 5, Baarman discloses wherein said interactive display is a capacitive touch or resistive touch display  (para. 77 of Baarman).
(E) Referring to claim 6, Baarman discloses wherein said reference information is obtained prior to said query (para. 79-81 of Baarman).
(F) Referring to claim 7, Baarman discloses wherein said reference information is obtained subsequent to said query (para. 79-81 of Baarman).
(G) Referring to claim 8, Baarman discloses wherein said reference information is obtained concurrently with said query (para. 79-81 of Baarman).
(H) Referring to claim 9, Baarman discloses wherein said response is interpreted with the aid of a calibration matrix residing on a memory location of said computer system (para. 43 and 85 of Baarman).
(I) Referring to claim 10, Baarman discloses wherein said query is presented to said user with the aid of a graphical user interface (GUI) on said interactive display (para. 77, 79, and 85 of Baarman).
(J) Referring to claim 11, Baarman discloses wherein said GUI comprises a customizable menu screen containing the following application: (a) a dietary consumption component, including information concerning said user's diet and an interface for entering food, drink or other related information (para. 76-83 and Figures 18-20 of Baarman).
	Insofar as the claim recites “at least one of,” it is immaterial whether or not the other elements are also disclosed.
(K) Referring to claim 12, Baarman discloses A computer-implemented method for calibrating user responses to questions relating to dietary consumption, exercise, health condition, or mental condition, comprising (abstract of Baarman): 
(a) presenting on a health diagnostic device, with the aid of a computer system and an interactive display operatively coupled to the computer system, a query to a user, said query relating to said user's dietary consumption, exercise, health condition or mental condition (Figures 1 & 5, para. 45, 52, and 72 of Baarman; information may be directly added to the personal health profile via the input into the health monitoring system. Information can be manually entered by the user. For example a user may use a scale to weigh themselves and enter their weight manually into the system with a keypad. Information can also be obtained from a sensor that is part of the health monitoring system.), wherein the health diagnostic device comprises a touch screen display (Fig. 1, para. 3, 4, 11, 77, 34, 38, and 85 of Baarman; a health monitoring system includes an intake tracker for recording consumed products, an output tracker for recording activities, and a personal monitor for monitoring one or more personal characteristics. Some personal characteristics that can be monitored include energy expended, respiration, heart rate, sleep state, and body temperature. The health monitoring system can include a recommender for analyzing the recorded consumed products, the recorded activities, and the personal characteristics and in response, provide a health assessment or recommendation. The health monitoring system can include a caloric sensor and a body mass index sensor for increasing the resolution of the personal characteristic data);Preliminary Amendment Application No: 16/989,011 -4- 
(b) receiving, with the aid of said computer system and interactive display, a response to said query from said user (para. 37-39 and 79 of Baarman; The information stored in this profile can be utilized by the health monitoring system in conjunction with the intake tracker and output tracker in order to provide health assessments and recommendations.); and 
(c) interpreting, with the aid of said computer system, said response based on a calibration matrix having a set of reference information, said reference information generated with the aid of a pictorial depiction of portion size of said dietary consumption, exertion level of said exercise, existing state of said health condition or existing state of said mental condition(Figures 3 and 17 and paragraphs 85, 68, 41 and 79-82 of Baarman; The recommender 108 can work in conjunction with the intake monitor, output monitor, and personal monitor to monitor weight, food intake, nutrition, portions, food types and activity. Utilizing all of this information, the recommender can also help to recommend food proportions. For example, in order for a user to maintain a goal or hit a target the recommender may suggest eating a certain percentage of a certain food item or a certain percentage of a meal. This recommendation can be provided in text or audio to the user. In addition, the recommendation may be shown using a visual augmented reality overlay. For example, where the portions of the food shown in the camera are highlighted in a certain color if they should be eaten and highlighted in a different color if they should not be example.).
Baarman does not disclose that the device comprises a cytometer and analyzes a biological sample from the user.
Goebel discloses that the device comprises a cytometer and analyzes a biological sample from the user (para. 21-26 of Goebel; the first step of `running the sample and saving all collected data` (102) includes the collection (i.e., acquisition) and electronic storage of the full dynamic range of input signals (in raw, unmodified format) from a flow cytometer sample with the aggregate particle events recorded with annotation such that they can be identified and/or culled from the other event data for the purposes of analysis and display.).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Goebel within Baarman.  The motivation for doing so would have been to facilitate real-time comparison between the raw and modified data on a single, unique sample run (para. 20 of Goebel).
(L) Claims 14-21 repeat substantially the same limitations as claims 3 and 5-11, and are therefore rejected for the same reasons given above.
(M) Referring to claims 52 and 53, Barrman does not disclose further comprising changing the processing of the sample in the health diagnostic device based on the user's response.
	Goebel discloses changing the processing of the sample in the health diagnostic device based on the user's response (para. 26-33 of Goebel).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Goebel within Baarman.  The motivation for doing so would have been to permit modifications and save time (para. 20 & 29-31 of Goebel).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, 52, and 53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's additional arguments filed 4/4/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 4/4/22.
(1) Applicant argues the rejection under 35 U.S.C. 101 are now moot in light of the amendments.

(A)  As per the first argument, see 101 rejection above. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Regarding the additional limitation directed to a diagnostic device comprising a cytometer analyzing a biological sample from the user, the Examiner submits that such step is not unconventional as it merely consists of laboratory techniques (e.g., Determining the level of a biomarker in blood by any means, Detecting DNA or enzymes in a sample, etc.) that are well-understood, routine, conventional activity in the life science arts because they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See MPEP 2106.05(d)(II).  In addition, Applicant’s argument on page 9 that the performance of the sample analyzer is improved is not persuasive because the claim merely recites “changing the processing…” without reciting what exactly is being changed. Furthermore, the claims here are unlike the claims in Enfish.  In Enfish, the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENA NAJARIAN/Primary Examiner, Art Unit 3686